Citation Nr: 1300454	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability for VA purposes on separation from service or within one year of separation, and a probative medical opinion fails to link his current bilateral hearing loss to service.

2.  The Veteran first reported experiencing tinnitus in 2009, approximately 54 years after his discharge from service. 

3.  The Veteran's report of experiencing tinnitus during and continually since service is not credible.

4.  The only medical opinion of record fails to relate the Veteran's tinnitus to service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2012).
 
2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, an August 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Relevant to the duty to assist, the Veteran's service medical records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in June 2010 in conjunction with the claim on appeal.  The Veteran has not alleged that such is legally inadequate for adjudication purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's bilateral hearing loss as it was performed by an audiologist and includes an interview with the Veteran, record review, an audiogram, and the Maryland CNC test.  Moreover, the examiner provided clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the examiner addressed the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.

A.  Bilateral Hearing Loss 

The Veteran contends that he developed his currently-diagnosed bilateral hearing loss as the result of exposure to excessive noise during service.  Specifically, for more than three years he worked as a motor machinist in a very noisy engine room.  In his notice of disagreement, he reported that there were three engines in the generating room and two locomotive engines to propel the ship.  During battle, work assignments were four hours on and four hours off duty.  He also reported exposure to gunfire and that he had no hearing protection during service.

The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions are considered credible as they are consistent with his documented military occupational specialty of Motor Machinist, and his documented service aboard the U.S.S. LST-17, U.S.S. LST-208, U.S.S. LST-349, and U.S.S. LST-284.  Accordingly, the Board finds that the Veteran was exposed to excessive noise in service.  

The Veteran had been diagnosed with current bilateral hearing loss for VA disability adjudication purposes.  A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record contains two audiograms.  The oldest is a private treatment record dated August 2001.  Pure tone threshold levels, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
35
55
65
95
100
LEFT
40
60
60
70
95

Speech discrimination testing was not conducted.  The auditory threshold in every frequency in the left ear, and all but one of the frequencies in the right ear, was 40 decibels or more.  Therefore, in 2001, the Veteran had hearing loss for VA purposes. 

The second audiogram was conducted at the June 2010 VA examination.  Pure tone threshold levels, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
50
60
70
90
100
LEFT
40
55
60
85
95

Speech discrimination testing was 72 percent in the right ear and 80 percent in the left ear.  The auditory threshold in every frequency in both ears was 40 decibels or more, and speech recognition scores were less than 94 percent in both ears.  Therefore, in 2010, the Veteran had hearing loss for VA purposes.  As such, the remaining inquiry is whether the Veteran's current hearing loss is related to excessive noise exposure during service.

The Veteran's service treatment records do not reflect any reports of hearing impairment.  The only audiometric tests conducted during service were whisper tests at induction in 1942 and upon separation in 1945, both of which were normal.  The Veteran reports that he first sought treatment for and began wearing hearing aids in 1983, 38 years after discharge from service.  The first post-service evidence of record reflecting the Veteran's hearing loss is a 1991 private treatment record showing a diagnosis of chronic hearing loss, which a private physician classified as "probably occupational."  This record was created approximately 46 years after the Veteran's discharge from service.

The June 2010 VA examiner noted her review of the Veteran's claims file, including his private treatment records and service treatment records.  She noted that the Veteran had some trouble remembering details to provide a history, but reported exposure to gunfire and engine room noise without protection.  He reported post-service occupational noise exposure working for one year as a railroad switchman and two years as a mechanic around commercial airplanes.  He then worked for 37 years as a phone lineman, which was quiet and rural.  He had some recreational noise exposure to lawn mowers and power tools without noise protection.  He reported that he had no noise protection for post-service noise exposure.  

The VA examiner diagnosed moderate to profound bilateral sensorineural hearing loss (SNHL).  However, she concluded that it was less likely than not related to his in-service acoustic trauma.  In support of this opinion she stated that the configuration of the Veteran's hearing loss is not consistent with acoustic trauma but is more consistent with presbycusis (age-related hearing loss).  Further, the Veteran's case history report of hearing loss being progressive over many years, and first getting his hearing evaluated after his retirement in 1983, was also consistent with presbycusis.  Finally, the examiner stated that while a normal whisper test cannot rule out high frequency hearing loss, the Veteran's current hearing loss is far greater than that which would result in a normal whisper test.  

The Board finds that this VA medical opinion is probative, as it was predicated upon a thorough, accurate review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, the examiner considered the Veteran's lay statements, discussing how his reported history supports a finding that the hearing loss is more consistent with presbycusis than with acoustic trauma.

The Board does not attribute any probative weight to the 1991 private physician's comment that his chronic hearing loss was "probably occupational."  There is no indication whether the physician is referring to military service, work as a railroad switchman, work as a mechanic, or a combination thereof.  Further, there is no rationale provided for this comment.  Therefore, it cannot be considered probative evidence on the question of nexus.  Stefl, supra ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, in the instant case, the Veteran has not submitted any evidence linking his hearing loss to service, aside from his own lay assertions.  

Despite the fact that the Veteran's service treatment records are negative for objective evidence of a bilateral hearing loss disability as defined by VA regulations, he is competent to allege a history of hearing problems that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran has reported that his hearing loss began in 1945, in service, and has progressively worsened since that time.  

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

While the Veteran is capable of reporting symptoms such as decreased hearing acuity, he has not shown that he has specialized training sufficient to render a diagnosis of bilateral hearing loss for VA purposes, as that determination requires expertise in administering an audiological examination.  38 C.F.R. § 3.385.  Accordingly, his opinion as to the etiology of his bilateral hearing loss is not competent medical evidence.  Jandreau, supra.  Here, the VA examiner's medical opinion is that the Veteran's hearing loss is less likely than not related to in-service noise exposure.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  The evidence fails to show that the current bilateral hearing loss is related to service.

Finally, the Board has considered whether the Veteran may be entitled to hearing loss on a presumptive basis.  Where a veteran served for at least 90 days during a period of war, as the Veteran did, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency SNHL an organic disease of the nervous system and therefore a presumptive disability.  However, in this case, there is no evidence that the Veteran manifested high frequency SNHL to a degree of 10 percent within one year of November 1945, his date of separation.  Therefore the Veteran is not entitled to service connection via presumption.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The Veteran contends that he has experienced tinnitus since his military service, and that it is due to his in-service exposure to excessive noise.  Therefore, the Veteran claims that service connection is warranted for such disorder.

As discussed in the previous section, the Board has found that the Veteran was exposed to excessive noise during service.  The record also reflects a current diagnosis of tinnitus.  Specifically, the June 2010 VA examiner noted a current complaint of, and diagnosed, constant bilateral tinnitus.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

The VA examiner noted that the Veteran had normal whisper tests upon entrance and separation, and that there was no complaint of tinnitus during or shortly after service.  Based on his interview with the Veteran, the examiner stated that the date of tinnitus onset was unknown.  The examiner opined that the Veteran's tinnitus was less likely than not related to military noise exposure, because it was more likely associated with his hearing loss than acoustic trauma during military service.  The Board finds that this medical opinion is probative, as it was rendered after an examination of the Veteran and review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean, supra. 

The examiner's medical opinion is also consistent with the evidence of record which reflects that the Veteran first reported tinnitus in 2009, approximately 54 years after service.  Moreover, during his 2007 VA examination, the Veteran could not provide an onset date of his tinnitus and did not specifically relate the onset of his tinnitus to his military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, as the Veteran had some trouble remembering details to provide a history, the Board finds that his reliability as an accurate historian is questionable.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).   

The Board notes that in his original claim for service connection, the Veteran stated that his tinnitus began in 1945.  The Veteran is competent to report the onset of his tinnitus during service and continuity of symptoms since service.  See Layno, supra.  However, this is inconsistent with the Veteran's inability to provide an onset date during his examination.  Taken together with a failure to report tinnitus for 54 years after service, the Board determines that the Veteran's report of experiencing tinnitus continually since service is not probative.  Moreover, to the extent the Veteran has a current diagnosis of tinnitus that he relates to his reported in-service acoustic trauma, the Board notes that the Veteran is not competent, as a lay person, to etiologically relate his tinnitus to service.  See Jandreau, supra. 

The lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence; however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan, supra.  As such, while the record is negative for post-service treatment for the Veteran's tinnitus, that alone does not render not credible his statements that he has ringing in his ears since his military service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case the Board has found that the Veteran's lay statements are not probative due to inconsistency and questionable reliability as a historian.  The Veteran has not consistently reported that his tinnitus began during military service and existed to the present time.  The Board finds that the Veteran's report of experiencing tinnitus continually since service is not credible.

 In sum, based on the Board's determination that the Veteran's report of experiencing tinnitus continually since service is not probative and the failure of the only medical opinion of record to link the Veteran's current tinnitus to service, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


